 1   DAVID A. TORRES AND ASSOCIATES
     David A. Torres, SBN135059
 2   1318 K. Street
     Bakersfield, CA 93301
 3   Tel: (661)326-0857
     Fax: (661)326-0936
 4   Email: dtorres@lawtorres.com
 5   Attorney for:
     MARK JEFF ZELDES
 6

 7                          IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT of CALIFORNIA
 9
                                                     ) Case No.: 1:14-cr-00077 AWI-BAM
10   UNITED STATES OF AMERICA,                       )
                                                     ) STIPULATION AND ORDER TO
11                  Plaintiff,                       ) VACATE HEARING
                                                     )
12          vs.                                      )
                                                     )
13   MARK JEFF ZELDES,                               )
                                                     )
14                  Defendant                        )
15   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE
16   ANTHONY W. ISHII AND KAREN ESCOBAR, ASSISTANT UNITED STATES

17   ATTORNEY:

18          COMES NOW Defendant, MARK JEFF ZELDES, by and through his attorney of

19   record, David A. Torres hereby requesting that the review hearing currently set for Monday,

20   December 10, 20180 be vacated.

21          It is mutually agreed between defense counsel David A. Torres, AUSA Karen Escobar

22   and USPO Marlene DeOrian, to vacate the hearing currently set on Monday, December 10, 2018

23   at 10:00 a.m. before the Honorable Anthony W. Ishii. The matter will be reset at a later date if

24   necessary. I have spoken to AUSA Karen Escobar, and she has no objection to vacating the

25   hearing.

            //


                             Stipulation and Proposed Order to Vacate Hearing
                                                     1
 1          IT IS SO STIPULATED.

 2                                                          Respectfully Submitted,

 3   DATED: 12/6/18                                         /s/ David A Torres        ___
                                                            DAVID A. TORRES
 4                                                          Attorney for Defendant
                                                            MARK JEFF ZELDES
 5

 6

 7   DATED: 12/6/18                                         /s/Karen Escobar___________
                                                            KAREN ESCOBAR
 8                                                          Assistant U.S. Attorney

 9

10

11                                           ORDER

12          IT IS SO ORDERED that the review hearing set for Monday December 10, 2018 be

13   vacated.

14

15   IT IS SO ORDERED.
16
     Dated: December 7, 2018
17                                           SENIOR DISTRICT JUDGE

18

19

20

21

22

23

24

25




                          Stipulation and Proposed Order to Vacate Hearing
                                                  2
